Citation Nr: 1513649	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower abdominal disability, to include cirrhosis, hepatitis C, pancreatitis, and a stomach condition.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which, in relevant part, denied entitlement to service connection for cirrhosis, chronic pancreatitis and stomach condition, claimed as chronic liver, pancreas and stomach conditions.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

The issue of entitlement to service connection for a psychiatric disability was raised by the record in the Veteran's September 2009 VA Form 9.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Medical evidence shows that the Veteran has been treated for hepatitis C, as well as cirrhosis and pancreatitis.  He has attributed these disabilities to service, including by way of alcoholism.  He has not been afforded a VA examination to determine the etiology of his claimed lower abdominal disability.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has attributed alcoholism to depression during service.  Post-service VA and Social Security Administration (SSA) records show post-service treatment for depression and anxiety.  Development of the inferred psychiatric disability claim is required in order to subsequently determine whether alcohol dependence is etiologically related to such psychiatric disability.  See Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, adjudication of the claim on appeal must be deferred pending adjudication of the deferred psychiatric disability claim, as these claims are intertwined.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran has reported receiving treatment for a nervous breakdown at the VA Medical Center (VAMC) in Tuscaloosa, Alabama, shortly after his separation from service.  Additionally SSA disability records associated with the claims file contain VA treatment records dated from December 1994 to August 1997 and from February 2005 to January 2006.  It appears that certain VA treatment records outside these dates remain outstanding.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated prior to December 1994, between August 1997 and February 2005, between January 2006 and November 2006, and since May 2008 from indicated facilities, to specifically include records from the Tuscaloosa VAMC, dated just after the Veteran's separation from service in June 1979.  

2.  Then, schedule the Veteran for a VA examination of his lower abdomen.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any lower abdominal disability, to include hepatitis C, cirrhosis, pancreatitis, and a stomach condition, had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  Unless the VA examination report supports a finding that a current lower abdominal disability is etiologically related to service on a direct basis, defer final readjudication of this claim pending adjudication of the intertwined psychiatric disability claim. 

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

